DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The following must be shown or the features canceled from the claims.  No new matter should be entered.
a. 	Claim 1 recites a plurality of drain ports from the container holders. It is explicitly discussed in Paragraph 0056 that perforations in holders 118 are not shown.
b. 	The x frame dolly transportation device of Claim 2 is not shown. 
c. 	The rail movement system of Claim 3 is not shown.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites an X-frame dolly transportation device. This dolly device is not shown or enabled by the Specification. Specification Paragraph 0011 merely states that the system can include an x-frame dolly transportation device. Paragraph 0035 states that this dolly has handles to facilitate movement of the system at a work site. No other details regarding this dolly are disclosed.
While X-frame carts are known in the art (see included Non-Patent Literature), it is not enabled how to construct or configure an X-frame dolly as claimed. Furthermore, it is not explained how the cooler system is configured to attach or be used with the dolly.
Claim 3 recites a rail movement system including a drawer slide system. This is not shown or enabled. There is no discussion or contemplation how such a rail movement system would work or be used with the claimed cooler system. In particular, there is no detail given how the cooler would mount or attach to the rail system or the truck bed. 
Therefore, these claims are not enabled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 3, as discussed above, the subject matter of these claims are not enabled. 
Due to the X-frame dolly and truck bed rail with a drawer slide system not being disclosed or enabled, these claims are also indefinite. 
For the purposes of examination, it will be assumed that any type of dolly and any type of truck bed mounting system will meet the limitations of the claim.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Coyle (US 6186351) in view of Miller (US 56978), Perrins (US 2004/0025530), and Page (US 8740010).
Regarding Claim 1, Coyle discloses a cooler system (11) comprising a five-panel sided box structure (12, 15, 16, 17 and 18) and a top panel (21) connected to the box structure with back side hinges (22) connecting the top panel to a back side panel of the box structure. Coyle also discloses side hinges (23) connecting the top panel to left-hand side and right-hand side panels of the box structure, wherein a connection point of the side hinges are positionable about an exterior midsection of the right-hand and left-hand side panels and another connection point of the side hinges connect with the top panel about a midpoint of an outer edge of the top panel and designed to allow the top panel to swivel up and down between open and closed positions such that the top panel remains connected with the left-hand side and right-hand side panels with the side hinges and the top panel remains connected to the back side panel with back side hinges. The interior surfaces of the right-hand, left-hand, bottom side, back side and front side panels form an interior ice chamber, the ice chamber arranged such that the ice chamber can be replenished with ice when the top panel is in an extended open position and held open by the side hinges and maintained in position with the box structure with the back side hinges and wherein the ice chamber is enclosed by interior surfaces of the top panel, front side panel, the bottom side panel, back side panel, right-hand side panel and left-hand side panel when the top panel is in a closed position when the top panel rests on the upper surfaces of the front side, back side, right-hand side and left-hand side panels. 
Coyle does not disclose a plurality of fasteners designed to affix the five-panel box structure together. However, a person having ordinary skill in the art would recognize and find obvious the integrally molded construction of Coyle may also be made in separate sections and affixed with fasteners as an obvious variation that would produce no unexpected results in the functioning of the box structure. 
Coyle also discloses a drain plug (20) configured to allow fluids from the ice chamber to be drained from the system. While Coyle does not disclose the drain plug is positionable on an under side of the bottom side panel, a person having ordinary skill in the art before the effective filing date of the claimed invention would be capable of repositioning the location of the drain plug as an obvious variation in the rearrangement of parts that would produce no unexpected results in the draining of ice held within the box structure. Please see MPEP 2144.04 VI. Section C. 
While Coyle discloses a planar tray (29) with receiving holes (30) Coyle does not disclose the claimed bottle holding structure.  
Miller discloses a similar cooler (A) with a drain plug (H) and a lid (D) with a plurality of openings and a plurality of cylindrical container holders (C) affixed to an interior top surface of a bottom side panel of the box structure, wherein the plurality of container holders are aligned with the plurality of openings on the top panel and arranged such that when the top panel is positioned on top of the box structure and designed such that when the top panel rests on top surfaces of the left-hand side, right-hand, back side, and front side panels the openings on the top panel and the container holders are aligned to allow beverage containers (B) to be stored within the container holders and to be removed from the system by users of the system. Coyle also discloses an interior water barrier liner (zinc and India rubber g) covering the interior surfaces of the ice chamber. Coyle and Miller are analogous inventions in the art of coolers with apertured holders. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooler of Coyle with the bottle holding arrangement of Miller in order to keep bottles continuously cool by contact with the ice in an air tight chamber and kept in a position where they are less liable to be broken (Col. 2 Lines 8-15). 
Coyle and Miller does not disclose a plurality of drain ports within the plurality of container holders.
Perrins discloses similar hinge-lid bottle holding coolers with container holders (10) having a plurality of drain ports/perforations (11) that allow draining of fluids from the plurality of container holders and cleaning of the plurality of container holders wherein the plurality of drain ports form a free communication pathway between an interior of the container holders and the ice chamber (14). Modified Coyle in view of Miller and Perrins are analogous inventions in the art of coolers with positioning means.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle holder of Miller with the drainage holes/perforations of Perrins in order to allow the passage of chilled water to chill the bottles held within the cooler but would obstruct the passage of ice blocks (Paragraph 0043). 
Modified Coyle in view of Miller and Perrins does not disclose a lock hasp. 
Page discloses a similar cooker with a lock hasp (41, 50, 51) wherein a connection point of the lock hasp connects to a front outer surface of the top panel and another connection point of the lock hasp connects to a front outer surface of a front panel (Col. 2 Lines 31-46). Modified Coyle and Page are analogous inventions in the art of coolers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooler of Modified Coyle with the lock hasp and latching structure of Page in order to secure the lid of the cooler with a padlock or securing device for added privacy and security (Col. 2 Lines 8-11). 
Regarding Claim 2, Page discloses the attachment of wheels (32). While this is not an X-frame dolly, a person having ordinary skill in the art would recognize and find obvious that attached wheels and dollies are equivalent and known means of transporting a cooler that would only produce predictable results to facilitate transporting the cooler.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Coyle as applied to claim 1 above, and further in view of Tovani (US 2008/0083352).
Regarding Claim 3, Modified Coyle discloses the limitations of Claim 1 as discussed above. Modified Coyle does not disclose a rail movement system wherein the rail movement system includes a drawer slide system configured and sized to be placed within an interior of a pickup truck and arranged to allow the system to extend beyond a tailgate of the pickup truck allowing access to the system by users. 
Tovani discloses a cooler (50 - Fig. 17) that may be coupled with a slider assembly (20 – Paragraphs 0084-85).  This slider assembly is mounted to a rail system (10) drawer slide configured and sized to be placed within an interior of a pickup truck and arranged to allow the system to extend beyond a tailgate of the pickup truck allowing access to the system by users. Modified Coyle and Tovani are analogous inventions in the art of cooler attachments.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooler of Coyle with the truck rail drawer system of Tovani in order to allow a user to pull the cooler past the rear of the vehicle for easy access (Paragraph 0027). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736